Citation Nr: 0925022	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  96-35 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for colon 
cancer/carcinoid of the ileum.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for an acquired 
psychiatric disability. 

4.  Entitlement to service connection for liver lesions.

5.  Entitlement to service connection for basal cell 
carcinoma.

6.  Entitlement to service connection for allergies.

7.  Whether new and material evidence had been received to 
reopen a claim for entitlement to service connection for 
right lower lobe lung nodule.

8.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss.

9.  Whether new and material evidenced has been received to 
reopen a claim for entitlement to service connection for left 
knee disability. 

10.  Entitlement to service connection for leukemia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1953 to May 
1955 and from October 1990 to May 1991 with periods of active 
duty for training and inactive duty for training.

The issue of entitlement to service connection for leukemia 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a June 1995 rating decision by a Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The Board 
previously remanded this issue for further development in 
June 1999 and June 2004.

The remaining issues on appeal come before the Board on 
appeal from a November 2006 rating decision by the RO.  A 
notice of disagreement was received in December 2006, a 
statement of the case was issued in January 2007, and a 
substantive appeal was received in February 2007.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board acknowledges that the leukemia issue has been in 
appellate status since the mid-1990's.  The Board also 
acknowledges that the Veteran's appeal has been advanced on 
the Board's docket based on a motion of the Veteran's 
representative.  However, although the Board regrets further 
delay, the Veteran is seeking to appear at a Board hearing, 
and appellate review is not proper until he has been afforded 
his right to such a hearing. 

Specifically, in the Veteran's February 2007 substantive 
appeal, he requested a video conference hearing before a 
member of the Board.  In a March 2007 statement, he indicated 
that he would appear at a Board hearing at the local RO.  
Further, in a January 2008 statement, the Veteran reiterated 
that he wanted a Board hearing at the local RO and requested 
that his request be expedited.  The Veteran's representative 
in an April 2009 VA Form 646 also provided that the case 
should be deferred for personal testimony by the Veteran at a 
Board hearing at the local RO.  In accordance with 38 C.F.R. 
§ 20.700 (2008), a hearing on appeal will be granted to an 
appellant who requests a hearing and is willing to appear in 
person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining 
specifically to hearings before the Board).  Under the 
circumstances, this case must be returned to the RO so that 
the Veteran is afforded an opportunity to present testimony 
at a Board hearing at the RO.


To ensure that full compliance with due process requirements 
have been met, the case is hereby REMANDED for the following 
action:

The RO should schedule the Veteran for a 
Board hearing at the RO (either 
videoconference or travel board as the 
Veteran may elect).  The RO should notify 
the Veteran and his representative of the 
date, time and place of the hearing.  
After the hearing is conducted, or in the 
event the Veteran withdraws his hearing 
request or fails to report for the 
hearing, the claims file should be 
returned to the Board for appellate 
review. 

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

